PER CURIAM.
Colin Rose appeals the district court’s order denying his motions to reduce his sentence and for a downward departure under U.S. Sentencing Guidelines Manual § 5K2.0 (2000). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Rose, No. CR-97-225-A (E.D. Va. filed Mar. 15, 2002; entered Mar. 18, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in *379the materials before the court and argument would not aid the decisional process.

AFFIRMED.